PER CURIAM: *
After review of the briefs and record in this case we are convinced that the confession at issue is admissible in the light of Oregon v. Elstad, 470 U.S. 298, 105 S.Ct. 1285, 84 L.Ed.2d 222 (1985), and Missouri v. Seibert, 542 U.S. 600, 124 S.Ct. 2601, 159 L.Ed.2d 643 (2004), the ultimate holding of which we find in Justice Kennedy’s concurrence.
*920The judgment of the district court is thus
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.